IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                               No. 01-20267
                             Summary Calendar



ANTHONY MOORE, JR.,

                                               Plaintiff-Appellant,

versus

ANTHONY BUTLER; RANDALL P. MEDLEY;
CARL D. VEST; HORACE W. FREZIA;
CRAIG BARROW,

                                               Defendants-Appellees.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-96-CV-1552
                         --------------------
                             June 11, 2002

Before JONES, SMITH and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

           Anthony Moore, Jr., Texas inmate # 517882, appeals from

the entry of a final judgment in favor of defendants Anthony

Butler, Carl D. Vest, and Craig Barrow following a jury trial on

his excessive-force claims under 42 U.S.C. § 1983.           Moore contends

that (1) the district court erred by not appointing counsel; (2) he

did not receive adequate notice of his trial date; (3) the district


     *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 01-20267
                                  -2-

court erred under FED. R. EVID. 404(b) by refusing to admit evidence

of the use of excessive force by defendant Butler in a separate

incident; (4) the defendants violated Brady v. Maryland, 373 U.S.
83 (1963); (5) the district court erred by not giving certain jury

instructions; (6) the trial court and the defendants improperly

refused to subpoena witnesses Teresa Lanoue and Michael Parrish;

(7) the district judge should have recused herself; and (8) the

defendants and their witnesses committed perjury.

            We turn first to Moore’s arguments asserting pre-trial

error.   Moore has not shown that his case involved “exceptional

circumstances” such that he was entitled to appointment of counsel.

See Wendell v. Asher, 162 F.3d 887, 892 (5th Cir. 1998).     Moore’s

argument that the district court failed to provide notice of his

trial is refuted by the record, which shows that Moore was advised

of his trial date in a conference conducted on November 7, 2000.

As Brady has no application in the context of a civil rights case,

we construe Moore’s brief as arguing that the defendants violated

the Federal Rules of Civil Procedure or the orders of the district

court with respect to discovery. Our review of the record uncovers

no such violation.

            Moore has not shown that he requested that a subpoena be

issued to Lanoue.    There is no requirement that a trial court issue

a subpoena absent a showing that the plaintiff requested its

issuance.    See Freeze v. Griffith, 849 F.2d 172, 175 (5th Cir.

1988).   Moore has not shown that the district court abused its
                                No. 01-20267
                                     -3-

discretion   by    refusing   his   eleventh-hour    request   to    subpoena

Parrish, as Moore has not demonstrated that “any relevant testimony

was excluded” by Parrish’s absence, and has not “demonstrated a

substantial showing of need” for his testimony.                See Cupit v.

Jones, 835 F.2d 82, 86-87 (5th Cir. 1987).

          We next turn to Moore’s assertions of trial error.               In

order to admit evidence under Rule 404(b), the district court must

determine both that (1) the evidence is relative to an issue other

than character, and (2) the probative value of the evidence is

substantially outweighed by its undue prejudice and that the

evidence satisfies the other considerations of FED. R. EVID. 403.

See United States v. Elwood, 993 F.2d 1146, 1153 (5th Cir. 1993).

Moore makes no argument that the district court’s determination

that the probative value of the evidence was outweighed by its

undue prejudice and did not meet the other requirements of Rule 403

was an abuse of discretion.         Moore has therefore abandoned this

issue. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);

FED. R. APP. P. 28(a)(9).       Because Moore made no objection to the

instructions provided to the jury, our review is for plain error.

See Tompkins v. Cyr, 202 F.3d 770, 783 (5th Cir. 2000).             Moore has

failed to show that the district court committed any error, plain

or otherwise, with respect to the jury instructions.

          Moore has made no showing that recusal of the district

judge was in order.     The record in no way causes a “well-informed,

thoughtful   and    objective    observer   [to]    question   the    court’s
                                 No. 01-20267
                                      -4-

impartiality.”        Trust Co. of La. v. N.N.P., Inc., 104 F.3d 1478,

1491   (5th    Cir.   1997).     In   order   to    obtain   relief     based   on

allegations     of    perjury,   an   appellant    must   present      clear    and

convincing     evidence”    of   perjury   and     show   that   the   “perjured

testimony prevented [him] from fully and fairly presenting [his]

case.”   Diaz v. Methodist Hosp., 46 F.3d 492, 496-497 (5th Cir.

1995).   Moore has failed to make the required showing.

              AFFIRMED.